Title: From James Madison to Anthony Merry, 18 February 1806 (Abstract)
From: Madison, James
To: Merry, Anthony


                    § To Anthony Merry. 18 February 1806, Department of State. “You will receive herewith Duplicate Copies of Authentic Documents in relation to Ludwig Fritz and Frederick Porter junr, two Impressed American seamen; who are stated to be detained in His Britannic Majesty’s Ship of War the Cambrian. As this vessel is supposed to be still on the Halifax station, I must ask the favor of you to interpose with the Officer commanding her to discharge these men, their Citizenship being fully proved by the Enclosures [not found].”
                